Case 6:19-cv-02450-PGB-DCI Document9 Filed 01/21/20 Page 1 of 2 PagelD 35

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE DISTRCT District of Florida

Case Number: 6:19-2450-
ORL-40DCI

Plaintiff:
TAVIA WAGNER

vs.

Defendant:
FRATELLI'S PIZZERIA & ITALIAN RESTAURANT, INC.

For:

JOE M QUICK, P.A., LAW OFFICES
1224 S PENINSULA DR

#604

DAYTONA BEACH, FL 32118

Received by MAX J GARCIA, INC. on the 6th day of January, 2020 at 10:01 am to be served on
FRATELLI'S PIZZERIA & ITALIAN RESTAURANT, INC. JOHNNY MCNEIL-REGISTERED AGENT, 7235

BONNEVAL RD, STE 227, JACKSONVILLE, Duval County, FL 21145.

|, RONALD E TAYLOR, being duly sworn, depose and say that on the 17th day of January, 2020 at 11:20
am, I:

SUBSTITUTE served by delivering a true copy of the SUMMONS AND COMPLAINT with the date and
hour of service endorsed thereon by me, to: ANGELA GILES as DIRECTOR OF HOSPITALITY AND
TENANT RELATIONS, a person employed therein and authorized to accept service for FRATELLI'S
PIZZERIA & ITALIAN RESTAURANT, INC. at the address of: SALEN CENTRE, 7235 BONNEVAL RD,
JACKSONVILLE, Duval County, FL 32256, the within named person's usual place of Work, in
compliance with State Statutes.

Additional Information pertaining to this Service:

1/17/2020 11:20 am Assigned Type of Service: SUBSTITUTE - BUSINESS

THE SERVICE ADDRESS OF 7235 BONNEVAL ROAD, SUITE 227 , JACKSONVILLE, FLORIDA 32256 IS
A VIRTUAL OFFICE WITH ONE PERSON WITHIN THE OFFICE, WHICH IS JOHNNY MCNEIL. THE
REGISTERED AGENT FOR FRATELLI'S PIZZA & ITALIAN RESTUARANT, INC. ANGELA "ANGI" GILES
IS THE DIRECTOR OF HOSPITALITY AND TENANT RELATIONS FOR SALEM CENTRE, AND SHE IS
THE CONTACT PERSON FOR ALL OF THE VITUAL OFFICES AND OR TENANTS.

 
Case 6:19-cv-02450-PGB-DCI Document9 Filed 01/21/20 Page 2 of 2 PagelD 36

AFFIDAVIT OF SERVICE For 6:19-2450-ORL-40DCI

| certify that | am over the age of 18, have no interest in the above action, and am a duly appointed Special
Process Server, in good standing,pursuant to Florida Statue 48.021 (2).

beat Tp be

| RONALDE TAYLOR ~
Subscribed and Sworn to before me on the aD! License #35

£30.

day of SQN Ament Ne , QOD Ody the affiant
who is personally known to me. MAX J GARCIA, INC.

‘ No 145 East Rich Avenue
- Suite G
NOTARY PUBLIC OD Deland, FL 32724
(386) 624-6943

Our Job Serial Number: MJG-2020000137

 

 

 

 
